                                            3:20-cv-03233-SEM-TSH # 110         Page 1 of 1
                                                                                                                             E-FILED
                                                                                                 Friday, 19 March, 2021 09:24:30 PM
                                      Wan v. Debolt (20-cv-3233) Exhibits and Objections
                                                                                                       Clerk, U.S. District Court, ILCD
PETITIONER'S                         DESCRIPTION                        Admit   Authentication Waived
EXHIBITS                                                              Without                            Objection
                                                                      Objection
PX123          "Confronting Violence Against Asians, Biden Says That ‘We
               Cannot Be Complicit,’" New York Times, March 19, 2021,
               https://www.nytimes.com/2021/03/19/us/politics/biden-harris-
               atlanta.html
PX124          "Asian-Americans Are Being Attacked. Why Are Hate Crime
               Charges So Rare?," New York Times, March 18, 2021,
               https://www.nytimes.com/2021/03/18/nyregion/asian-hate-
               crimes.html
PX125          "There were 3,800 anti-Asian racist incidents, mostly against
               women, in past year," NBC News
               https://www.nbcnews.com/news/asian-america/there-were-3-
               800-anti-asian-racist-incidents-mostly-against-n1261257
PX126          U.S. State Department Travel Advisories as Of March 19, 2021
PX127          https://www.dfa.ie/travel/travel-advice/a-z-list-of-
               countries/united-states-of-america/ (Trial brief, page 57)
PX128          https://www.smartraveller.gov.au/destinations/americas/united-
               states-america (Trial brief, page 57)




                                                                     6
